Citation Nr: 1233351	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for PVD of the left lower extremity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran is not asserting that his PVD is directly related to his time spent on active duty.  Rather, he contends that his PVD is secondary to his diabetes mellitus.  Nevertheless, because the RO addressed it and the Veteran indicated in his substantive appeal that he was appealing all issues, the Board will likewise address the direct service connection claim.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claims have been recharacterized.


REMAND

The November 1967 military service entrance examination and October 1970 separation examination both revealed a normal clinical evaluation for the vascular system.  

The Veteran was reportedly diagnosed with type II diabetes mellitus in 1988.  In January 2009, the RO granted service connection for diabetes mellitus with erectile dysfunction.  Secondary service-connected conditions include erectile dysfunction, bilateral peripheral neuritis of the upper and lower extremities, diabetic retinopathy, and hypertension.

An August 2004 VA examination report shows that there were no symptoms of PVD in the lower extremities.

A May 5, 2008 VA treatment record contains a provisional diagnosis of atherosclerotic vascular disease; a carotid Doppler study was ordered.

A May 15, 2008 ultrasound showed no hemodynamically significant PVD on the left, with an ankle/brachial index (ABI) of 1.49.  Evaluation of the arteries on the right lower extremity was limited "secondary to inability to occlude the right ankle area," however, the ABI was 1.22.

A September 2008 VA diabetes examination report shows that the Veteran complained of paresthesia with tingling and numbness as well as soreness over both feet and lower legs.  The examiner noted that there were no intermittent claudication leg pains.  The diagnoses included bilateral peripheral neuritis of the upper and lower extremities.

A November 2008 VA arteries and veins examination report shows that the Veteran complained of pain and sensitivity in both legs, which the examiner noted was due to polyneuropathy.  There is no mention of any claudication with walking.  Physical examination of the lower extremities was normal.  The color of both extremities was described as "mottled."  Temperature was normal.  There was thick skin with no hair and dystrophic nails.  There was darkened plaque with hardening of the skin and +1 edema at the posterior ankle, bilaterally.  Dorsalis and pedis and posterior tibial pulses were decreased, bilaterally.  The Board notes that the examination report appears to contain findings of "arteriosclerosis obliterans."  However, the examiner found no evidence of peripheral vascular occlusive disease or carotid artery stenosis, and noted that there was no previous documented diagnosis of PVD of the lower extremities.

In a March 2009 addendum, the VA examiner noted that the Veteran had not reported any claudication with walking during the November 2008 examination, and explained that the term "arteriosclerosis obliterans" was merely "a function of the approved CAPRI template logic and was not a diagnosis."  She concluded that the symptoms and signs noted during the November 2008 VA examination are likely due to trophic skin changes related to the Veteran's diabetes and "do not constitute critical criteria for the basis of a diagnosis of PVD."  She noted that these changes "do not have a separately identifiable diagnosis."  The examiner opined that the Veteran does not have PVD, to include arteriosclerosis obliterans and, therefore, this condition is not related to the Veteran's diabetes.

The record also contains documents received in January 2010 from SSA.  Among these records is a February 2009 treatment record from Dr. J.A.M., which indicates that the Veteran was seen for a "check up."  The record contains one illegible handwritten note and an assessment of diabetes mellitus and PVD.  

It is unclear whether there is actually a current diagnosis of PVD of either extremity.  On remand, examination is required to clarify whether the Veteran experiences this disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

In addition, the record indicates that the Veteran receives ongoing treatment from the Saginaw, Michigan VA medical center (VAMC).  The claims file contains treatment records for this facility from October 1999 to May 2003, and from July 2007 to March 2009.  As such, the Agency of Original Jurisdiction (AOJ) should obtain current treatment records from the Saginaw VAMC that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Print the Veteran's SSA disability records from the SSA compact disc in the claims file and associate the printed records with the claims file. 

2.  Obtain any treatment records from the Saginaw, Michigan VAMC dated after March 2009 and associate the records with the claims folder.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be given opportunity to obtain the records. 

3.  Schedule the Veteran for a VA veins and arteries examination.  The claims file, to include a copy of this remand and all relevant medical records, must be made available to the examiner for review prior to the examination.  The examiner should conduct all necessary testing, to include Doppler studies.  The examiner should then answer the following questions:

(a) Does the Veteran have PVD in either lower extremity?  The examiner should specifically address Dr. J.A.M.'s February 2009 treatment record.

(b) If yes, list any present manifestations of the disability, to include ABIs, skin changes, ulcers, persistent coldness, absence of hair, dystrophic nails, and claudication on walking.

(c) If yes, is it at least as likely as not, i.e. 50 percent or greater probability, that the PVD is related to the Veteran's period of military service or became manifest within one year of separation from service?  

(d) If not, is it at least as likely as not, i.e. 50 percent or greater probability, that the PVD is caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include type II diabetes mellitus, hypertension, or peripheral neuritis of the upper and lower extremities?  (If the Veteran is found to have PVD that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)  The examiner must specifically address the November 2008 and March 2009 VA opinions. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

